DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2021, 8/19/2020 and 6/24/2019 have been considered.
Claim Status
	Claims 1-20 are pending. Applicant is advised to cancel claim 15, which is the only claimed directed to a product. Since aqueous inks comprising polymer-encapsulated TiO2 pigment are well known in the art as admitted by applicant in the specification, and since a determination of patentability of the ink of claim 15 does not depend on any method of making, the ink does not serve as a unifying factor to the method claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without encapsulating the titanium oxide particles with the polymer resulted from the claimed process, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The following is stated in the specification (page 7):

    PNG
    media_image1.png
    338
    780
    media_image1.png
    Greyscale

Yet, claim 1 does not require the titanium oxide particles to be encapsulated by the polymerization process. In fact, as nothing is known about the polymerizable monomer in step 2, the resulting polymer may as well be a water-soluble polymer that does not coat the titanium oxide particles at all. Claims 2-20 fail to remedy the deficiency of claim 1.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a process wherein the pH in step 1 is higher than “an acid dissociation exponent (pKa) of at least a part of an acid component of the polymer dispersant.” However, nothing in claim 1 dictates that the polymer dispersant has an acid component. Consequently, one of ordinary skill in the art does not know how to carry out the claimed process when the polymer dispersant does not have an acid component. Claims 2-20 depend from claim 1 but fail to remove the ambiguity and they are therefore indefinite as well.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0249248 A1 to Lee et al.
Claim 15 is a product-by-process claim. The following is from MPEP 2113(I):
"[E]ven though product-by-process claims are limited by and 
Corresponding to the inkjet ink of claim 15, Lee et al. discloses an aqueous inkjet ink composition (see claim 1) comprising a pigment which is first treated, in an aqueous dispersion process, with a copolymer comprising methacrylic acid and benzyl methacrylate (which is hydrophobic), followed by an emulsion polymerization of (meth)acrylate monomers to encapsulate the pigment particle (p. 11-12), wherein the pigment includes titanium dioxide [0166] and the resulting encapsulated pigment particle has a D50 size of 125 nm or less and a D95 size of 204 nm or less [0140]. It is noted that the recitation of the particle size of 150-500 nm in claim 1 is irrelevant to the product of claim 15 because the process is open to other steps such as milling and grinding, and nothing is known about the size of the final TiO2 particles. The composition of claim 15 is identical to the prior art ink composition even though the latter is prepared by a different method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,431,956 A to Robb et al. in view of EP 392065 A1 to Hoy et al.
	Regarding claim 1, Robb discloses a process of encapsulating TiO2 particles with a polymer by (1) dispersing unmodified or modified TiO2 particles in an aqueous medium, using a polybasic polymeric dispersing agent, at a pH higher than the isoelectric point of the TiO2 particles, and (2) adjusting the pH to below 9 but above the isoelectric point of the dispersed TiO2 particles followed by adding an ethylenically unsaturated monomer and polymerizing it to form a polymer encapsulating the TiO2 particles (abstract). The resulting aqueous dispersion is used in water-based paints and coating compositions (col. 6). The polymeric dispersant includes copolymers of acrylic acid or a salt thereof (col. 2, line 23-35) and is typified by the acrylic copolymer Dispex GA40 (see the examples). (See attached datasheet for Dispex GA40).  The encapsulating polymer is typified by copolymers of methyl methacrylate and methacrylic acid (see examples). The TiO2 particles have an average diameter of 100-400 nm (col. 3, line 5). The polymer dispersant is used in an amount of 0.05-5 wt% relative to the 2 particles (col. 4, line 53). The pH in the first step is typically between 9 and 11 (col. 4, line 44). The polymer dispersant changes the isoelectric point of the TiO2 particles (col. 4, lines 62-64) so that the pH in the second step should be adjusted to about 5-8.5, preferably 6-8, and it is 0.5-6 pH units above the (modified) isoelectric point (col. 5, lines 1-6). It is rather obvious to see that the pKa of acrylic acid, about 4.26, is lower than the isoelectric point of the unmodified pigmentary TiO2 particles, which is reported to be about 5.8-6.2 (see, for example, Preocanin and Kallay, Croatica Chemica Acta CCACAA 79 (1), 95-106 (2006), attached herewith). Thus, the prior art process is very similar to the claimed process except it is unclear if the acrylic copolymer dispersant, such as the Dispex GA40, has a hydrophobic component. However, Hoy et al. discloses a process of encapsulating an inorganic particle such as titanium dioxide by first treating the inorganic particles with a polymeric dispersing agent in an aqueous medium followed by the addition and emulsion polymerization of a hydrophobic monomer to form a hydrophobic polymer coating, wherein the hydrophobic monomer includes methyl methacrylate and styrene and can include less than 10 wt% of a water-soluble monomer such as methacrylic acid (last paragraph on page 10), and wherein the polymeric dispersing agent is an amphiphilic polymer having a hydrophilic segment that interacts with, and anchoring the dispersant to, the hydrophilic surface of the inorganic particles, and a hydrophobic segment that attracts the to-be-added hydrophobic monomer (page 5). The use of such an amphiphilic dispersant improves the encapsulation efficiency (p. 7). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the process disclosed by Robb by employing, as the polybasic polymeric dispersing agent, 2 particles stabilized by the acrylic acid (salt) groups but the enhanced compatibility between the hydrophobic segment of the dispersant and the subsequently added hydrophobic monomer, such as methyl methacrylate, improves the encapsulation efficiency.
	The features of claims 2-9, 13 and 16 are disclosed by Robb as explained above. The features of claim 10 are disclosed by Robb in lines 13-24 of column 4. Regarding claim 11, it would have been obvious to a person skilled in the art to match as closely as possible the hydrophobic components of the polymeric dispersant and the encapsulating polymer in order to optimize the aforementioned compatibility. In other words, if the hydrophobic monomer used in the second step is MMA, it makes more sense to also use MMA as the hydrophobic monomer in the amphiphilic polymer. Similarly, claim 12 is obvious in view of the teachings by Hoy. Specifically, as the amphiphilic polymer is designed to provide dispersion stability to the TiO2 particles and compatibility to the subsequently added monomers, it is natural for a person of ordinary skill in the art to balance the hydrophilicity and hydrophobicity because a too low acid value, e.g., less than 100 mgKOH/g, would render the polymer unstable in the aqueous medium or decrease the interaction between the TiO2 particles and the dispersant, while a too high acid value would mean the polymer does not have sufficient hydrophobic characteristic to attract the subsequently added hydrophobic monomer. The features of claim 14 can be found in the last half of column 4 of the Robb et al. disclosure. Claim 18 is an obvious optimization because Robb teaches that the TiO2 particles (before encapsulation) should have an average diameter of 100-400 nm in oC (col. 5, line 49).
Allowable Subject Matter
Beside the 112 issues raised above, claim 17 appears to contain allowable subject matter as the process is not disclosed or rendered obvious by the prior art of record. In the process disclosed by Robb et al. (above), there is not an obvious reason for one skilled in the art to select a polymeric dispersant such that the condition of claim 17 is satisfied.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/VU A NGUYEN/Primary Examiner, Art Unit 1762